Tamarack Mid Cap Growth Fund Tamarack Microcap Value Fund Supplement dated October 14, 2009 to the Prospectus for the Equity Funds dated January 28, 2009 (as supplemented January 28, 2009, March 23, 2009, April 8, 2009, and September 10, 2009). This Supplement provides new and additional information beyond that included in the Prospectus and should be read in conjunction with the Prospectus. Mid CapGrowth Fund and Microcap Value Fund Portfolio Managers To reflect portfolio manager changes within Voyageur Asset Management Inc. (Voyageur), the information relating to the Mid Cap Growth Fund and Microcap Value Fund in the Portfolio Managers section of the Equity Funds Prospectus is replaced with the information below. Kenneth A. Tyszko is serving as Lead Portfolio Manager and Forbes Watson is serving as Co-Manager for the Mid Cap Growth Fund. Lance James is serving as Lead Portfolio Manager for the Microcap Value Fund. Portfolio Managers Voyageur is responsible for the overall management of each Funds portfolio, including security analysis, industry recommendations, cash positions, the purchase and sell decision making process and general daily oversight of the Funds portfolios. The individuals primarily responsible for the day-to-day management of each Funds portfolio are set forth below: Total Years of Financial Industry Experience Role on Fund Since Degrees and Designations Experience for Last 5 Years Portfolio Manager Title Mid Cap Growth Fund: Team Managed with Lead Kenneth A. Tyszko Vice President, Senior Portfolio Manager Lead since 10/2009 25 years BS University of Illinois. Certified Public Accountant, CFA charterholder Vice President, Senior Portfolio Manager at Voyageur since Forbes Watson Vice President, Senior Portfolio Manager Co-Manager since 10/2009 28 years MBA Millsaps College, BA University of North Texas. CFA charterholder Vice President, Senior Portfolio Manager at Voyageur since TAM EQ PRO  SUPP 10/14 /2009 Total Years of Financial Industry Experience Portfolio Manager Role on Fund Since Degrees and Designations Experience for Last 5 Years Title Microcap Value Fund: Team Managed with Lead  Quantitative Strategy Lance James Managing Director, Senior Portfolio Manager Lead PM since 10/2009 Team PM since 1/2009 28 years MBA Finance Wharton School of Business  University of Pennsylvania, AB Economics  Princeton University Managing Director, Senior Portfolio Manager at Voyageur since 2006. Portfolio Manager, OFI Institutional and Babson Capital Management, 19862006. Microcap Value Fund Principal Strategies The second paragraph under the heading Principal Investment Strategies for the Microcap Value Fund on page 16 of the Prospectus is replaced with the following: Stocks may be purchased for the Funds portfolio if they meet the microcap stock and value stock criteria described above; are issued by companies which have reported net income for the twelve month period prior to purchase of the stock; and have a low price to book valuation. Low liquidity may eliminate a stock which otherwise meets market capitalization and value criteria or may result in the stock being assigned a lower portfolio weighting. There will be a portfolio review, which may result in a readjustment of holdings, at least once per year. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE TAM EQ PRO  SUPP 10/14/2009
